CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated November 24, 2009 on the financial statements of the Capstone Church Capital Fund, as of September 30, 2009 and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this Post-Effective Amendment to the Capstone Church Capital Fund’s Registration Statement on Form N-2. Cohen Fund Audit Services, Ltd. Westlake, Ohio January
